                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         EASTERN DIVISION

                              NO. 4:09-CR-00072-D

 UNITED STATES OF AMERICA,                   )
                                             )
      V.                                     )   ORDER
                                             )
 JOHN KENT COLVIN,                           )


      This matter comes before the Court on the United States of America's Motion

to seal exhibits [D.E. 112 and 113] attached to the United States' response in

opposition to Defendant's motion for compassionate release. For good cause having

been shown, the United States' motion is GRANTED.           The Clerk of Court is

DIRECTED to seal exhibits [D.E. 112 and 113] attached to the United States'

response in opposition to Defendant's motion for compassionate release.

      SO ORDERED this __L_ day of    f.e brVMJ_J     , 2021.




                                      J     S C. DEVER III
                                      United States District Judge




       Case 4:09-cr-00072-D Document 121 Filed 02/02/21 Page 1 of 1
